Justice SAYLOR,
concurring.
I join the majority’s well-reasoned decision on the preemption issue.
However, I question its separate holding that an estate administrator has the authority to attempt to redirect the proceeds of a life insurance policy from a named beneficiary to a named contingent beneficiary, see Majority Opinion at 1248-49, at least in the absence of exceptional circumstances. In this regard, I agree with Appellant’s position that a personal representative’s authority is circumscribed by statute, see 20 Pa.C.S. § 3311, and generally would not include involvement in the resolution of disputes over non-estate assets, such as the proceeds of life insurance policies as to which the estate lays no claim. Accord Irwin v. Irwin, 307 S.W.3d 383, 386 (Tex.App.2009) (holding that an estate lacked standing to pursue a claim against a deceased employee’s former wife for a constructive trust on life insurance proceeds); Deaton v. Cross, 184 F.Supp.2d 441, 442 (D.Md.2002) (explaining, similarly, that a personal representative had no standing to pursue redirection of life insurance proceeds outside an estate).1 Indeed, it seems incongruous that beneficiaries and/or creditors of an estate would be made to bear the expense of litigation not conducted for their collective interest.
I also do not regard the decisions referenced by the majority as controlling as to capacity, authority, or standing of an administrator. Neither In re Henderson’s Estate, 395 Pa. 215, 149 A.2d 892 (1959), nor In re Shahan, 429 Pa.Super. 91, 631 A.2d 1298 (1993), concerned the authority of the personal representative of an estate to initiate judicial proceedings relative to non-estate assets to which the estate lays no claim. Rather, in relevant part, both concerned the jurisdiction of the orphans’ courts. See Henderson’s Estate, 395 Pa. at 229-32, 149 A.2d at 899-901; Shahan, 429 Pa.Super. at 96-98, 631 A.2d at 1301-02. On this separate matter, I do agree with the majority that the court’s jurisdiction was secure under Henderson’s Estate.

. There is some lack of clarity here, because the question presented has been framed in terms of the “capacity” of the administrator, which has been distinguished from "standing,” albeit the distinction has been couched by some Justices at least as "metaphysical.” Witt v. Dep’t of Banking, 493 Pa. 77, 83 n. 7, 425 A.2d 374, 377 n. 7 (1981) (opinion in support of remand). In any event, Appellant’s brief makes clear that her treatment of capacity and standing overlaps. See Brief for Appellant at 22.
1. I agree with Justice Saylor that the parties and the courts below failed to distinguish capacity and standing. See Concurring Op., at 1258 n. 1 (Saylor, J., concurring). Indeed, Appellant conflates the concepts of standing and capacity in her brief, using the terms interchangeably. Likewise, the majority opin*1259ion does not clarify the issue but contends legal capacity is "extremely amorphous” and the "blurry distinction between capacity to sue and standing [i]s a 'somewhat metaphysical question.’ " Majority Op., at 1249. The majority merely characterizes Appellant's capacity argument as a question of authority, which does not make the distinction less blurry — as such, I believe it is best put aside, particularly as it is made irrelevant by resolution of the preemption issue.